

EXHIBIT 10.2


SECURED PROMISSORY NOTE
 
 


$20,000,000
December 21, 2006

 
For value received, EAR Capital I, LLC, a Delaware limited liability company
having a mailing address at 707 Westchester Avenue, Suite L-7, White Plains, New
York  10604 (hereinafter referred to as “Borrower”), hereby promises to pay to
the order of Sheridan Asset Management, LLC, having a mailing address of
1025 Westchester Avenue, Suite 311, White Plains, New York  10604-3508
(hereinafter referred to as “Lender”), the principal amount of Twenty Million
Dollars ($20,000,000) (or, if less, then the aggregate principal amount of loans
received under the Loan Agreement (as defined below)) in lawful money of the
United States of America, together with Fixed Interest on the advanced but
unpaid principal balance, all in accordance with the terms set forth herein and
in that certain Master Loan and Servicing Agreement dated as of December 21,
2006 (the “Loan Agreement”), by and among Borrower, DRV Capital, LLC, a Delaware
limited liability company and an Affiliate of Borrower, Debt Resolve, Inc., a
Delaware corporation and the indirect parent of Borrower, and Lender. Reference
is hereby made to the Loan Agreement, the terms and conditions of which are
incorporated herein by reference as fully and with the same effect as if set
forth herein at length. All capitalized terms not otherwise defined herein have
the respective meanings contained in the Loan Agreement. Reference is also
hereby made to the Security Agreement described in the Loan Agreement for a more
complete description of certain Collateral, a statement of certain covenants and
agreements, a statement of the rights and remedies and securities afforded
thereby, and all other matters contained therein. This Secured Promissory Note
is entitled to the benefit of the Loan Agreement and the Security Agreement.
 
Borrower and all endorsers and guarantors jointly and severally waive
presentments, demand, protest, and notice (except such notice as is required
under the Loan Documents) of any kind.
 
This Secured Promissory Note shall be governed by, and construed, interpreted
and enforced in accordance with, the internal laws of the State of New York,
without reference to any of its conflict-of-law rules.
 
Time is of the essence of this Secured Promissory Note and each of the
provisions hereof.
 
IN WITNESS WHEREOF, Borrower has executed this Secured Promissory Note as of the
date and year first above written.
 

        EAR CAPITAL I, LLC  
   
   
    By:      

--------------------------------------------------------------------------------

Name:  
Title

 
 
 
-1-

--------------------------------------------------------------------------------

 

 